Adams, J.
— This action was brought by appellant against appellee, to recover damages growing out of a personal injury received by appellant, on account of the alleged negligence of appellee. On issues joined, the cause was submitted to a jury, and a verdict returned for appellee. Judgment was rendered on the verdict, from which appellant prosecutes this appeal.
1. It is now shown to this court that since submission appellant has died. As the action was one for personal injuries, the appeal abated on the death of appellant, as provided by §283 Burns 1908, §282 R. S. 1881.
Appeal dismissed.
Note — Reported In 98 N. E. 188. See, also, 2 Cyc. 772. As to abatement of actions by death of party, see 29 Am. St. 816.